The opinion of the court was delivered by
Redfield, J.
The power of attorney and the receipt were executed at the same time, and are to be construed together. They, together, show that the plaintiff put into the hands of his brother, Justus L., $1,500 to be held “ in trust,” and to be returned “ on demand,” with the duty to take care of it, invest, and exchange, and improve it; and with the right to live, and “ enjoy the comforts of life,” “ only from day to day out of the profits or interest of the said sum.” The animals attached by the defendant were either purchased with that money, or sprung from those so purchased. They were the property of the plaintiff. The contract and relation being found bona fide, with no taint of fraud, the title of the property, and its increase, remains in the plaintiff. And the attachment and sale, as against the plaintiff, was a trespass.
Judgment affirmed.